    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 1 of 43




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

U.S. EQUAL EMPLOYMENT                    )
OPPORTUNITY COMMISSION,                  )
                                         )
                  Plaintiff,             )               Case No. 71-cv-02877(LAK)(RWL)
                                         )
                                         )
             v.                          )
                                         )
                                         )
INTERNATIONAL ASSOCIATION OF             )
BRIDGE STRUCTURAL AND                    )
ORNAMENTAL IRONWORKERS LOCAL             )
580, et al.,                             )
                                         )
                  Defendants.            )
                                         )
________________________________________ )


                                     CONSENT DECREE

        In 1971, the United States Attorney General filed a complaint alleging that Defendant

Local 580 of the International Association of Bridge, Structural, and Ornamental Ironworkers

(“Local 580”) was engaged in a pattern or practice of resistance to the full enjoyment by

nonwhite individuals of rights guaranteed to them by Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq. Defendants Joint Apprentice Journeymen Educational Fund of the

Architectural Ornamental Iron Workers Local 580 (“AJEF”) and Allied Building Metal

Industries (“Allied”) were named as defendants in the complaint solely for purposes of relief.

Plaintiff United States Equal Employment Opportunity Commission was later substituted as the

plaintiff.

        Unless otherwise noted, in this Consent Decree, “Defendants” refers only to Local 580,

the AJEF, and Allied, and does not refer to any other defendant in the litigation consolidated



                                                1
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 2 of 43




under case number 71 Civ. 2877. The “Parties” refers only to the EEOC and those three

Defendants who are a party to this Decree.

       A prior Consent Judgment was agreed to by the Parties and was entered by the court on

July 21, 1978. Extensive litigation ensued over the next several decades, including contempt

findings that were entered against the Defendants in the 1980s. In 1988 a special master was

appointed pursuant to Rule 53 of the Federal Rules of Civil Procedure to oversee the Defendants’

compliance with the judgments and orders entered in this case.

       The last finding of contempt against Local 580, entered nearly a decade ago, concerned

the union’s conduct in the mid-1990’s. The many years since that time have seen substantial

increases in minority (defined for the purposes of this litigation as Black or Hispanic)

membership in Local 580 and a corresponding increase in equal opportunities for Black and

Hispanic individuals to participate in the ornamental ironwork trade on a non-discriminatory

basis. Presently, approximately 44% of journeypersons and 52% of apprentices in Local 580 are

Black or Hispanic. Local 580’s first minority Business Agent has been serving in that capacity

since May 2015. Currently seven of the 21 individuals serving on the Executive Board of Local

580 and in other elected positions established by the Union Constitution are Black or Hispanic.

       The EEOC is satisfied that these indicators reflect an ongoing commitment by Local 580

and the AJEF to provide equal membership and employment opportunities to Black and Hispanic

workers, as well as a good faith commitment to cooperate with the EEOC in furtherance of the

goal of equal employment opportunity.

       After extensive negotiations, the Parties have agreed that it is fair, reasonable, and in the

public interest to modify and eventually to conclude oversight of the Defendants by the

Government and by the Court. Accordingly, the EEOC and Defendants have agreed that this



                                                 2
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 3 of 43




action should be resolved by entry of this Consent Decree (“Decree”), and therefore do hereby

stipulate and consent to the entry of this Decree as final and binding on the Parties, including

Defendants’ successors, assigns, subsidiaries, and any other entity or entities with which any

Defendant may merge or consolidate. The Parties have agreed that this Decree may be entered

into without findings of fact and conclusions of law having been made and entered by the Court.

       In consideration of the mutual promises and agreements contained in this Decree, the

sufficiency of which is hereby acknowledged, the Parties agree as follows, the Court finds

appropriate, and it is therefore ORDERED, ADJUDGED AND DECREED that:

                                     GENERAL PROVISIONS

       1.      This Decree is final and binding on the Parties. This Decree is a complete

resolution of all claims for liability or relief against Defendants set forth in the complaint in this

action, as well as of all claims for liability or relief for any violation by Defendants of any prior

order or judgment in this action. This Decree does not resolve any charge of discrimination that

may be pending before the EEOC, or any charge that may be filed in the future.

       2.      The Parties agree, and the Court finds, that this court has jurisdiction of the

subject matter of this action and of the Parties, that venue is proper, and that all administrative

prerequisites have been met.

       3.      By mutual consent of the Parties, and upon approval by the Court, this Decree

may be amended in the interests of justice and fairness and to facilitate execution of this

Decree’s provisions. Except as specifically noted elsewhere in this Decree, no waiver,

modification, or amendment of any provision of this Decree will be effective unless made in

writing, approved by all Parties to this Decree, and approved or ordered by the Court.

       4.      Whenever any Defendant is required to send documents, reports, forms, or other



                                                   3
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 4 of 43




materials to the EEOC pursuant to this Decree, the Defendant shall send such matters by

electronic mail to Sebastian Riccardi at sebastian.riccardi@eeoc.gov and “Consent Decree

Monitor” at decreemonitor.nydo@eeoc.gov. All documents to Local 580 and the AJEF should

be sent to cpoh@cohmlaw.com and plb@cohmlaw.com and to the Allied to

sdavi@alliedbuilding.org.

                                      INJUNCTIVE RELIEF

       5.      Defendants are permanently enjoined from: (a) discriminating against any person

with respect to recruitment, selection into Local 580 or the AJEF, or employment opportunities

with employers with whom Local 580 has a collective bargaining agreement on the basis of race

or national origin, (b) limiting or restricting participation in any program of the AJEF on the

basis of race or national origin; and (c) failing to refer or select for employment any individual

on the basis of such individual’s race or national origin.

       6.      Defendants are permanently enjoined from engaging in retaliation of any kind

against any person because such person has opposed any practice prohibited by Title VII; filed a

charge of discrimination under Title VII; testified or participated in any manner in any

investigation, proceeding, or hearing under Title VII, including the litigation of this action; or

asserted any rights under Title VII, this Decree, or under any prior order in this litigation.

                  ADOPTION, POSTING, AND DISTRIBUTION OF POLICY
                    PROHIBITING EMPLOYMENT DISCRIMINATION

       7.      Within five (5) business days of the entry of this Decree, Defendants Local 580

and the AJEF will adopt or affirm (and provide the EEOC a copy of) an antidiscrimination policy

that prohibits discrimination on the basis of race and national origin, outlines a procedure for any

member or applicant for membership to make a complaint or report of discrimination

(“Antidiscrimination Policy”). The Antidiscrimination Policy shall, at a minimum:

                                                  4
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 5 of 43




               a. Expressly prohibit all forms of discrimination and retaliation prohibited by

                   Title VII;

               b. Inform members and prospective members that they are entitled to make

                   complaints or reports of unlawful employment discrimination (whether by

                   Local 580, by the AJEF, or by any employer) to Local 580, to the AJEF, and

                   to the EEOC, and provide appropriate contact information for each of those;

               c. Inform members and prospective members that Local 580 and the AJEF will

                   protect the confidentiality of individuals who report discrimination or

                   participate in a investigation, to the greatest possible extent;

               d. Inform members and prospective members that Local 580 and the AJEF will

                   notify them about the status of their complaint or report, the results of the

                   investigation thereof, and any corrective and preventative action taken; and

               e. Clearly identify individuals within Local 580 and the AJEF to whom

                   complaints or reports may be made, which shall include: the Business

                   Manager of Local 580, the EEO/Compliance Officer (see Paragraph 18,

                   below), the Director of Local 580 AJEF, and any additional individuals Local

                   580 or the AJEF deems appropriate.

       8.      Local 580 shall distribute a copy of the Antidiscrimination Policy to all current

union members within ten (10) business days of the entry of this Decree, and thereafter shall

provide a copy of the Antidiscrimination Policy to all subsequently admitted members within

five (5) business days of the date they join the union. Local 580 will post the Antidiscrimination

Policy on its website.

       9.      Within ten (10) business days of the entry of this Decree, Defendants Local 580



                                                  5
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 6 of 43




and the AJEF will post a copy of the Antidiscrimination Policy in locations where notices to

union members are customarily posted.

          10.   As part of any materials regularly distributed to prospective union members who

have submitted an application for membership, Local 580 shall summarize the

Antidiscrimination Policy and inform prospective union members how to obtain a copy of the

policy.

          11.   Within five (5) business days of the entry of this Decree, Defendants Local 580

and the AJEF will conspicuously display and maintain EEO posters in locations where notices to

union members are customarily posted.

          12.   Within five (5) business days of the entry of this Decree, Defendants Local 580

and the AJEF will post the “Notice of Lawsuit and Settlement,” attached as Exhibit A, in

locations where notices to union members are customarily posted.

          13.   Nothing in this Decree represents an endorsement by the EEOC or by the Court

that Defendants have been or are generally in compliance with federal anti-discrimination laws.

                           RECRUITMENT OF PRE-APPRENTICES

          14.   In 2018 Local 580, with the approval of the EEOC and Special Master, created a

pre-apprentice program. Pre-apprentices are recruited into a one-year program in which they

have the opportunity to obtain basic safety training and related certifications and to also obtain

work experience. Pre-apprentices who successfully complete the one-year pre-apprentice

program are automatically indentured as the 1st year Local Apprentice class.

          15.   Defendants shall recruit at least 40% of each new pre-apprentice class from the

recruitment sources listed in Exhibit B. That percentage and the list of recruitment sources that

count toward this requirement may be modified by agreement of Local 580, the AJEF, and the



                                                 6
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 7 of 43




EEOC, or, for good cause shown, by leave of court.

       16.     As part of any public recruitment effort for new pre-apprentices (i.e., leading to

the opportunity to take a pre-apprentice exam), the AJEF and Local 580 shall take steps to

advertise that are comparable in scope to those taken prior to the entry of this Decree, except as

may otherwise be agreed, in advance, by Local 580, The AJEF, and the EEOC.

       17.     Defendants shall provide the EEOC with 90 days’ written notice prior to

implementation of any changes to any aspect of the Defendants’ practices or procedures with

respect to the recruitment and selection of new pre-apprentices, including, without limitation,

changes to forms, advertising efforts, exams, and selection criteria.

                          LOCAL 580 EEO/COMPLIANCE OFFICER

       18.     Within sixty (60) days of the entry of this Decree, Local 580 shall appoint an

Equal Employment Opportunity and Compliance Officer (“Compliance Officer”), who shall be a

full-time employee of Local 580 with relevant EEO, labor rights, and/or human resources

experience and qualifications. The selection of a Compliance Officer must be approved in

advance by the EEOC. The Compliance Officer’s duties shall include:

               a. Being available to all members of the union to discuss any concern about

                   possible discrimination or harassment of any member or any failure to follow

                   the Referral Hall Rules (see Paragraph 31, below);

               b. Maintaining familiarity with the requirements of Title VII and this Decree,

                   any EEO protections that may exist in any collective bargaining agreement,

                   and the Referral Hall Rules;

               c. Informing any member who contacts the Compliance Officer about the

                   member’s rights under Title VII, under this Decree, and under any collective



                                                  7
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 8 of 43




           bargaining agreement, including the member’s right to contact the EEOC and

           state/local fair employment practices agencies.

        d. Investigating any reports or complaints of discrimination against or

           harassment of any member, and any reports or complaints of violations of the

           Referral Hall Rules;

        e. Providing notice to, consulting with, and making appropriate

           recommendations to the Business Manager of Local 580 or to the AJEF, as

           appropriate, about any reported discrimination, harassment, or violation of the

           Referral Hall Rules;

        f. Preparing a written summary of: any report or complaint of discrimination or

           harassment or of a violation of the Referral Hall Rules; the investigation

           thereof; and any conclusions or recommendations made by the Compliance

           Officer;

        g. Assisting appropriate union officials in connection with any grievance, EEOC

           charge, or other effort (formal or informal) that the union may initiate to

           vindicate a member’s rights;

        h. Participating in the training required by Paragraph 23, below (which may,

           with the EEOC’s consent, include serving as the trainer required by that

           Paragraph) and providing or assisting with the provision of the training

           required by Paragraph 25, below; and

        i. Performing such other duties as Local 580’s Business Manager may determine

           to be appropriate.

  19.   The Compliance Officer’s responsibilities under this Decree encompass all forms



                                          8
    Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 9 of 43




of unlawful employment discrimination experienced by any member, including discrimination

and harassment by any employer or on any job site, as well as any suspected discrimination or

harassment by Local 580, by the AJEF, or by any of their officers, members, or employees.

       20.     Local 580 shall provide the Compliance Officer such resources, including any

outside training, as are reasonably necessary to enable the Compliance Officer to carry out his or

her duties effectively.

       21.     Defendants shall cooperate reasonably with any request of the Compliance

Officer in connection with his or her duties under this Decree, and the Compliance Officer shall

have access to all relevant records of Local 580 and the AJEF.

                                            TRAINING

       22.     Within sixty (60) days of the entry of this Decree, and again during the second

year of the Term of this decree, Local 580 and the AJEF will provide live, in-person training to

their officers, employees, forepersons, and stewards on federal laws prohibiting discrimination in

employment, with a special emphasis on Title VII, as well as training on the requirements of this

Decree. Newly elected/appointed/hired officers, employees, and stewards will be given the

training within thirty (30) days after assuming their positions.

       23.     Local 580 and the AJEF shall obtain the EEOC’s approval of their proposed

trainer and the content the trainer proposes to present before the commencement of any training

session required under Paragraph 22, above. Defendants shall submit the name, address,

telephone number, resume and training proposal of their proposed trainer (including copies of all

materials the trainer proposes to display, distribute, or otherwise present) to the EEOC at least

twenty (20) business days prior to the proposed date of each training session. The EEOC shall

have ten (10) business days from the date it receives the information described above to accept or



                                                 9
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 10 of 43




reject the proposed trainer and/or the content the trainer proposes to present. In the event the

EEOC does not approve Defendants’ proposed trainer and/or content, Defendants shall have five

(5) business days to identify an alternate trainer and/or revise the content its trainer proposes to

present. The EEOC shall then have five (5) business days from the date it receives the

information described above to accept or reject the alternate trainer and/or content. If the EEOC,

Local 580, and the AJEF cannot agree on a trainer or training content through this process, they

may seek the Court’s assistance.

       24.        Local 580 and the AJEF shall maintain attendance records identifying in legible

form the name and job title or position of the attendees at each session and also containing the

signature of each attendee, as well as copies of all training materials presented. Within five (5)

business days of each training session, Defendants will provide the EEOC a copy of the

attendance records and all materials used during the training session.

       25.        The AJEF shall additionally ensure that during the first year of the Term of this

Decree (see Paragraph 34, below), all apprentices receive at least one hour of training about their

EEO rights both as union members and as employees, including with respect to all aspects of the

employment relationship (referral/hiring, firing/layoff, harassment on the job, reasonable

accommodations, etc.). During the second and subsequent years of the Term of this Decree, the

AJEF shall ensure that all new apprentices receive such training during their first year as

apprentices. The training required by this Paragraph shall, at a minimum, include the following

features:

             a.      It will describe or portray real-world examples of conduct that is unacceptable

                     in the workplace, including examples involving employment practices based

                     on categories protected by federal law, with specific examples of unlawful



                                                   10
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 11 of 43




                     hiring practices and of comments or treatment that could constitute

                     discrimination because of race or national origin;

             b.      It will be interactive, providing apprentices opportunities both to answer and

                     ask questions about how to recognize and respond to potentially problematic

                     behavior;

             c.      It will explain the avenues available for reporting incidents of harassment or

                     discrimination, and affirm that the individuals who make complaints or

                     reports cannot legally be subjected to any form of retaliation or reprisal; that

                     Local 580 and/or the AJEF will timely investigate any complaint or report of

                     unlawful discriminatory conduct and take action where appropriate; that Local

                     580 and the AJEF will keep such complaints and reports and the identities of

                     employees who make them confidential to extent practicable; and

             d.      It will encourage bystander reporting, that is, it will convey that all individuals

                     in the workplace are encouraged to take action if they observe any

                     problematic behavior directed toward other union members, and it will

                     explain how they should do so.

                              RECORDKEEPING AND REPORTING

       26.        During the Term of this Decree, Defendants Local 580 and the AJEF shall

maintain and make available for inspection and copying by the EEOC written records of every

complaint or report (oral or written, formal or informal, internal or external) by any union

member or prospective union member of: any unlawful discrimination, any violation of the

Referral Hall Rules, or any retaliation prohibited by this Decree. For each such complaint or

report, such records shall include: (a) the name of the member or prospective member who made



                                                   11
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 12 of 43




the complaint or report and that person’s address and telephone number; (b) the date of the

complaint or report; (c) a written description of what was alleged in the complaint or report; (d) a

written description of the resolution or outcome of the complaint or report, including a

description of what actions, if any, Defendants took; and (e) if the complaint or report was made

in written form, a copy thereof.

       27.     Defendants shall require their officers, members, and employees, upon request by

the EEOC, to cooperate reasonably with and to be interviewed by the EEOC for purposes of

verifying compliance with this Decree. Such cooperation shall also include providing the EEOC,

upon request, access to any non-privileged records reasonably relevant to verifying compliance

with this Decree. Defendants shall permit a representative of the EEOC to enter any Defendant’s

premises on five business days’ notice, during normal business hours, for purposes of inspecting

any relevant documents or records or otherwise verifying compliance with this Decree; provided,

however, that the EEOC may enter a Defendant’s premises without advance notice, during

normal business hours, for the purpose of verifying compliance with the notice posting

requirements of Paragraphs 9-12.

       28.     Local 580 and the AJEF shall furnish to the EEOC the following written reports

semi-annually (“Semi-Annual Report”) during the Term of this Decree. The first Semi-Annual

Report shall be due six (6) months after entry of the Decree. Subsequent Semi-Annual Reports

shall be due every six (6) months thereafter, except that the final Semi-Annual Report shall be

due thirty (30) calendar days prior to the expiration of the Decree. Each such Semi-Annual

Report shall contain:

             (a)   Copies of the records described in Paragraphs 18(d)-18(f) & 26, above, for the

                   six (6) month period preceding the Semi-Annual Report or a certification by



                                                12
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 13 of 43




                     Defendant that no complaints or reports of discrimination or Referral Hall

                     Rules violations were received during that period;

               (b)   A certification by Local 580 and the AJEF that the Notice required to be

                     posted pursuant to Paragraph 12 of the Decree remained posted in the manner

                     required during the entire six (6) month period preceding the Semi-Annual

                     Report;

               (c)   A certification by the AJEF that it is in compliance with the apprentice

                     training requirement set forth in Paragraph 25.

         29.     Local 580 and the AJEF shall continue to maintain, preserve for the Term of this

Decree, and make available to the EEOC electronic records of: (a) all union members, including

their names, complete contact information, race/national origin, sex, and journeyperson or

apprentice/pre-apprentice status; (b) all employment of union members, including employer

name, work site, start and end dates of each spell of employment, hours worked (including,

separately, any overtime or double-time hours), whether or not the spell of employment resulted

from referral through the Referral Hall, and the reason for the termination of the employment, if

available; (c) all records concerning pre-apprentice selection, including without limitation,

application forms, examinations administered, the disposition of each application, notes, and so

forth.

         30.     The recordkeeping requirements set forth above are not intended to reduce the

recordkeeping efforts and practices that were in place for Local 580 and the AJEF as of the

beginning of 2020 with respect to any matter that is the subject of this Decree. Local 580 and the

AJEF shall provide the EEOC ninety (90) days’ written notice where practicable before

implementing any significant change in such recordkeeping practices (including, without



                                                  13
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 14 of 43




limitation, changes to the data stored, the manner of recording or entering data, the computer

systems used to main such data, or the vendor(s) used in connection with recordkeeping).

                                       REFERRAL HALL

       31.     Defendants shall continue to utilize a referral hall for journeypersons, apprentices,

and pre-apprentices, which shall operate in accordance with the Referral Hall Rules set forth in

Exhibit C. The Referral Hall Rules may be amended by agreement of the Parties or, for good

cause shown, with leave of court.

       32.     Within ninety (90) days of the entry of this Decree, Local 580 shall retain an

outside auditor who shall conduct audits of Defendants’ compliance with the Referral Hall Rules.

The selection of an auditor must be approved in advance by the EEOC. Defendants shall provide

the auditor with access to all records reasonably necessary to the auditor’s work. The auditor

may contact and interview individual union members if the auditor determines that doing so is

useful. The auditor’s report shall be completed, if feasible, within 180 days of the entry of this

Decree and shall be provided contemporaneously to the EEOC and to Defendants. The auditor’s

reports shall be made available to union members upon request. A subsequent audit shall occur

18 months after the entry of this Decree. If any audit identifies material noncompliance, an

additional, follow-up audit shall be conducted within 180 days thereafter if the EEOC so

requests.

                        MEMBER ASSISTANCE PLAN TRANSITION

       33.     Within sixty (60) days after entry of this Decree, Local 580 and the AJEF shall

assume responsibility for providing counseling services, comparable to the Member Assistance

Plan services (“MAP Services”) presently provided by the Special Master’s office, to

journeypersons and apprentices. Local 580 and the AJEF may satisfy this requirement by



                                                 14
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 15 of 43




directly employing staff and/or by contracting with an appropriate outside entity that is engaged

in the business of providing counseling services. Local 580 and the AJEF shall obtain the

EEOC’s approval of their proposed counseling services prior to retaining any person or entity to

provide those services. Defendants shall submit a counseling services proposal with the name,

address, telephone number, resume and description of planned counseling services provider(s) to

the EEOC within ten (10) business days of the entry of this Decree. The EEOC shall have five

(5) business days from the date it receives the information described above to accept or reject the

counseling services proposal. In the event the EEOC does not approve Defendants’ counseling

services proposal, Defendants shall have five (5) business days to modify their proposal. If the

EEOC, Local 580, and the AJEF cannot agree on a counseling services proposal within five (5)

business days thereafter, they may seek the Court’s assistance.

                      TERM OF DECREE AND DISPUTE RESOLUTION

       34.     Except for the injunctions set forth in Paragraphs 5 & 6, which are permanent, this

Decree will in all other respects remain in effect for three (3) years from the date of entry

(“Term”), provided, however, that if, at the end of the Term of the Decree, any disputes about

compliance with the Decree remain unresolved (see Paragraph 35), the Term of the Decree shall

be automatically extended until such time as all such disputes have been resolved. This case

may be administratively closed but will not be dismissed. The Decree will expire by its own

terms at the end of the Term, without further action by the Parties or the Court, unless the

duration of this Decree has been extended automatically pursuant to this Paragraph or by other

order of the Court.

       35.     If during the Term of this Decree the EEOC believes that any Defendant has

failed to comply with any provision(s) of the Decree, the EEOC shall notify that Defendant of



                                                 15
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 16 of 43




the alleged non-compliance and shall afford that Defendant at least thirty (30) days to remedy the

non-compliance or satisfy the EEOC that Defendant has complied. If Defendant has not

remedied the alleged non-compliance or satisfied the EEOC that it has complied within thirty

(30) days, the EEOC may apply to the Court for relief, including modification of this Decree or

other relief that the Court determines to be appropriate.

       36.     No Party will contest the validity of this Consent Decree or that the Court has

jurisdiction to enforce this Decree and its terms for all purposes including, but not limited to, the

entering of all orders, judgments and decrees as necessary to implement the relief provided

herein for the duration of this Decree. A breach of any term of this Decree by Defendant shall be

deemed a substantive breach of this Decree for which EEOC may bring an enforcement action.

                   TERMINATION OF SPECIAL MASTER APPOINTMENT

       37.     The appointment, pursuant to Rule 53 of the Federal Rules of Civil Procedure, of

a special master (sometimes also referred to in this litigation as the “Administrator”) is hereby

terminated with respect to the three Defendants who are party to this Decree, except as noted in

Paragraph 38, below.

       38.     To provide for an orderly transition of the MAP Services currently provided by

the Special Master with respect to Local 580 and the AJEF (see Paragraph 33, above), the

Special Master may continue to provide such services for a period of up to sixty (60) days after

entry of this Decree.

       39.     Defendants Local 580 and the AJEF shall bear only those costs reasonably

incurred by the Special Master that are agreed to in advance by Local 580, the AJEF, and the

EEOC in connection with winding down his operations, the orderly transition of the MAP

Services, and the transfer of records. In the event the EEOC, Local 580, the AJEF, and the



                                                 16
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 17 of 43




Special Master have conferred but cannot reach such an agreement about these matters within

thirty (30) days of the entry of this Decree, any of them may seek the assistance of the Court.

       40.     The Special Master shall submit any final invoices to Local 580 and the AJEF

within ninety (90) days of the entry of this Decree, or such other period as may be agreed to by

the Special Master, Local 580, and the AJEF or directed by the Court.

         EFFECT ON PRIOR ORDERS AND JUDGMENTS AND OTHER PARTIES

       41.     With respect to the three Defendants who are party to this Decree, this Decree

supersedes and replaces all prior judgments and orders that have been entered in this case.

Accordingly, upon entry of this Decree, this Decree exclusively sets forth all injunctions and

other requirements that continue to apply to those Defendants going forward, except that any

costs the Special Master reasonably incurred with respect to the Defendants prior to the entry of

this Decree and that he submits to Local 580 and the AJEF within the time specified in

Paragraph 40 shall remain due. Local 580 and the AJEF retain the right to object to and seek

relief from the Court concerning the amount or reasonableness of any invoice.

       42.     Nothing in this Decree modifies any existing judgment, order, or other obligation

with respect to any of the other plaintiffs and defendants in the litigation that has been

consolidated under case number 71 Civ. 2877 and who are not one of the Parties to this Decree

(“Other Parties”). If any provision of any such judgment or order is rendered impractical or

otherwise impaired with respect to Other Parties as a result of the inapplicability of such

provisions to the Defendants, the EEOC and the Other Parties shall confer and propose to the

Court any needed modification to the relevant judgment or order.

                                MISCELLANEOUS PROVISIONS

       43.     Each Party shall bear its own expenses, attorneys’ fees, and costs.



                                                 17
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 18 of 43




       44.     The terms of this Decree are and shall be binding on the present and future

directors, officers, managers, agents, successors and assigns of each Defendant. At least twenty-

one (21) days prior to any transfer of any Defendant’s interests, business, or operations, that

Defendant shall provide a copy of this Decree to any potential transferee or other potential

successor, and shall contemporaneously notify the EEOC of the nature and anticipated date of

the transfer and the identity of the transferee or other potential successor.

       45.     Whenever this Decree provides for modification of any requirement by agreement

of some or all of the Parties, such agreement must be in writing and shall be effective only after

all of the required Parties have agreed in writing.

       46.     When this Decree requires a certification by any Defendant of any fact(s), such

certification shall be made under oath or penalty of perjury by an officer or management

employee of that Defendant.




                                                  18
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 19 of 43
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 20 of 43
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 21 of 43
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 22 of 43




            Exhibit A
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 23 of 43

             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                            New York District Office
                                                                             33 Whitehall Street, 5th Floor
                                                                              New York, NY 10004-2112
                                                                  For General Information: (800) 669-4000
                                                                                     TTY: (800)-669-6820
                                                                           District Office: (212) 336-3721
                                                                            General FAX: (212) 336-3625




                       NOTICE OF LAWSUIT AND SETTLEMENT

This Notice is being posted pursuant to a Consent Decree, settling a lawsuit brought by the U.S.
Equal Employment Opportunity Commission (“EEOC”) against Local 580 of the International
Association of Bridge, Structural, and Ornamental Ironworkers (“Local 580”) and the Joint
Apprentice-Journeymen Educational Fund of the Architectural Ornamental Iron Workers Local
580 (“AJEF”), in the United States District Court for the Southern District of New York (Civil
Action No. 71-cv-02877). This lawsuit was brought by the federal government in 1971, alleging
that Local 580 and the AJEF unlawfully discriminated against Black and Hispanic members and
prospective members.

Federal law prohibits unions and employers from discriminating against union members,
apprentices, pre-apprentices, and applicants for union membership. based on sex, national origin,
religion, race, color, age, disability, or genetic information. Federal law also prohibits unions
and employers from retaliating against individuals who complain about or oppose discrimination
or participate in any way in the processing of a complaint.

Local 580, its officers, business agents and other employees, and the AJEF will support and
comply with federal law prohibiting discrimination against any journeypersons, apprentices, pre-
apprentices or applicants for its pre-apprenticeship program because of their race or national
origin.

As part of the settlement, Local 580 and the AJEF:

       1.      Will comply with federal law and not discriminate against journeypersons,
       apprentices, pre-apprentices, or applicants for its pre-apprenticeship program because of
       their race or national origin;

       2.     Will hire an Equal Employment Opportunity and Compliance Officer who will
       receive and investigate any complaints or reports of discrimination by local 580, by the
       AJEF, or by any contractor;

       3.     Will maintain and distribute written policies and procedures prohibiting
       discrimination and enabling members, apprentices, and pre-apprentices to file
       complaints;

       4.      Will operate a Referral Hall on a non-discriminatory basis where members may
       obtain employment;




                                                1
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 24 of 43




       5.      Will provide training on federal laws prohibiting employment discrimination to
       officers, employees, and stewards of Local 580 and AJEF, as well as to all apprentices;

       6.      Will permit the EEOC to monitor compliance with the Consent Decree; and

       7.      Will post and distribute this Notice.


Should you have a complaint of discrimination, you may report it to any EEOC office throughout
the United States, including the New York District Office, at:

                          U.S. Equal Employment Opportunity Commission
                                      New York District Office
                                   33 Whitehall Street, 5th Floor
                                    New York, New York 10004
                                       Phone: 1-800-669-4000
  TTY (for hearing impaired): 1-800-669-6820 | ASL Video Phone (for hearing impaired): 1-844-234-
                                                5122
                                   Website: http://www.eeoc.gov

Dated: _____________________

 THIS IS AN OFFICIAL NOTICE AND MUST NOT BE ALTERED OR DEFACED BY
             ANYONE OR COVERED BY ANY OTHER MATERIAL

 This notice must remain posted for three years from date shown above, and most not be
altered, defaced, or covered by any other material. Any question concerning this Notice or
compliance with its provision may be directed to the U.S. Equal Employment Opportunity
                          Commission at the number listed above.




                                                 2
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 25 of 43




            Exhibit B
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 26 of 43




                          RECRUITMENT SOURCES
•   Helmets to Hardhats
•   Opportunities Long Island
•   Nontraditional Employment for Women (NEW)
•   Construction Skills, Inc.
•   Pathways 2 Apprenticeship (P2A)
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 27 of 43




            Exhibit C
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 28 of 43




                                 REFERRAL HALL RULES

I. Overview

   A. Purposes of the System

      The purposes of the Referral System are to:

      1. provide Local 580 journeypersons with a means of obtaining employment,

      2. provide Local 580 pre-apprentices, apprentices, and journeypersons (collectively,
      “Local 580 members”) with a more convenient means of obtaining job referrals (i.e., by
      telephone communication and physical presence in the referral hall),

      3. ensure a fair and equitable distribution of available jobs within Local 580’s work
      jurisdiction by making referrals in accordance with the rules and procedures set forth
      below and requiring all Local 580 contractors to hire their entire apprentice and pre-
      apprentice workforce and 65% of their journeyperson workforce through the Referral
      System,

      4. ensure that Local 580’s quality and safety standards are maintained, and the specific
      needs and requirements of all Local 580 contractors are met, by referring qualified
      workers who possess the skills and certifications necessary for the job, and

      5. provide, in conjunction with the computerized recordkeeping and monitoring system
      (“Recordkeeping System”) a means by which Local 580 and the EEOC can monitor the
      distribution of jobs within Local 580’s work jurisdiction and ensure that equal
      employment opportunities exist in the ornamental ironworking industry.

   B. Configuration of the System

      1. Equipment and Software

              (a) Local 580 has purchased the computer hardware and software and telephone
              lines and wiring necessary to set up the system and shall maintain them.

              (b) Local 580 will continue to develop the software necessary to operate the
              Referral System in a manner compatible with the Recordkeeping System so that:

                     (i) the telephone “sign-ins” by Local 580 members are recorded
                     electronically and the information received is entered into the Local 580
                     computer database,

                     (ii) the telephone calls by Local 580 contractors are answered by the Local
                     580 Business Agents,



                                              1
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 29 of 43




                      (iii) the separate lists of Local 580 pre-apprentices, apprentices, and
                      journeypersons available for referral are generated by the Local 580
                      computer with the individuals ranked in accordance with the referral
                      criteria set forth below, and

                      (iv) the referrals made each day are recorded and entered into the
                      computer database.

       2. Operation of the System

              Local 580 has hired an additional employee to operate, monitor and maintain the
              Referral System and the Recordkeeping System. Communications with Local 580
              contractors and the referrals of Local 580 members will be made by the Business
              Agents.

II. Referral and Employment Rules and Procedures

   A. General Requirements

       1. Once Local 580 journeypersons’ employment with a particular contractor ends, they
       are permitted to seek employment:

              (a) by referral through the Referral System, or

              (b) by direct contact with the contractor, including shaping the job site.

       2. Local 580 apprentices and pre-apprentices are permitted to seek employment only by
       referral through the Referral System.

       3. All Local 580 contractors are required to use the Referral System unless they have
       been granted an exemption in accordance with paragraphs II.C.1-3, below.

       4. Local 580 contractors may hire all forepersons directly or through the Referral System.

       5. For the remaining Local 580 journeyperson workforce (excluding forepersons) on a
       particular job site, the employer:

              (a) may hire 35% of the journeypersons directly or through the Referral System,
              and

              (b) must hire the remaining 65% of the journeypersons through the Referral
              System.

       6. Local 580’s right to designate a shop steward on each job site in accordance with the
       collective bargaining agreement shall remain unaffected by these rules. If, however,
       Local 580 refers a journeyperson to the job site to be the shop steward (rather than

                                                2
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 30 of 43




   designate a journeyperson already employed at the job site as the shop steward), the
   journeyperson will be included within the 65% of the journeypersons required to be hired
   through the Referral System.

   7. Contractors may transfer Local 580 workers already employed between job sites
   without restriction.

   8. Once the employment relationship with a particular contractor ends:

          (a) apprentices and pre-apprentices are required to use the Referral System for
          their next job, and

          (b) journeypersons may be rehired by the contractor only in accordance with these
          referral procedures and rules.

B. Referral Procedures

   1. Referrals of journeypersons shall be made on the basis of consecutive days on the
   Referral List.

   2. Referrals for apprentices and pre-apprentices shall be made on the basis of hours
   worked on a rolling twelve (12) month basis in the order of 3rd/2nd/1st/pre-apprentice.

   3. Local 580 members seeking work referrals must use the telephone-based Application
   to add his or her name to the Referral List.

   4. Members will remain on the Referral List without taking any additional action and at
   any time may check their status and ranking through the on-line Application system. The
   final ranking for the 15 Plus One (as described further herein) for each day will be
   established after 8 am. As referred to in II.B.19, members must promptly remove
   themselves from the list if they obtain employment by means other than the Referral Hall.
   They will remain on the Referral List for each consecutive day until they:

          (a) utilize the Remote Application to remove themselves from the Referral List, or

          (b) they report, or it is learned that they have obtained employment (whether or
          not obtained through the Referral Hall).

   5. At the beginning of each working day, the system will generate:

          (a) a list of pre-apprentices and apprentices (with their class year indicated)
          ranked by hours worked on a rolling twelve (12) month basis and in the order of
          3rd/2nd/1st/pre-apprentice; and

          (b) a list of journeypersons ranked in order of the date and time each registered
          for referral and indicating their particular work specialty, if any.

                                            3
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 31 of 43




   6. Local 580 contractors seeking workers for available jobs must contact the Business
   Agents for referrals. The Business Agent fills the job from a list of the available members
   for pre-apprentices, apprentices and journeypersons (including work specialty requested)
   for that day and enters the job referral information into the computer database. This
   information will include:

          (a) the contractor’s name and identification number,

          (b) the number and status (i.e. pre-apprentice, apprentice, or journeyperson) of the
          members referred,

          (c) the particular work specialty, if any,

          (d) the job location, and

          (e) the time of the referral.

   7. The Referral List for journeypersons is the List by precedent of who has been waiting
   the greatest number of days for a referral to work. That Referral List continues day to
   day and changes as members on the top of the List get jobs and come off the List.
   Members are responsible for checking their status and placement on the Referral List.
   The electronic Application will begin placing automatic calls to all members on the 15
   Plus One List (as defined below in Section IV, below) at approximately 9:00 AM (local
   time) on the first three business days of the member’s eligibility to notify members of
   their rank and of the required appearance in the Physical Referral Hall at 501 West 42nd
   Street, New York, New York 10036 on the following business day. The member must
   answer the call to receive his/her notification. The electronic Application places a total
   of three calls to all members on the 15 Plus One List at thirty-minute intervals, giving the
   member three opportunities to respond to the automated system. The 15 Plus One List is
   the top 15 people on the Referral List and the top 1 for each Specialty, as referred to
   herein. The Specialties, all of which require a Certificate or other Credential, are as
   follows:

          (a) welding (by the type of license/classification),

          (b) adhesive anchors,

          (c) rigging (multiple categories),

          (d) signaling,

          (e) Burning, Fire Watch,




                                               4
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 32 of 43




          (f) 16 Hour Suspended Scaffold, (Scaffold erector, suspended scaffold user,
          supported scaffold erector, supported scaffold user, to be identified in a drop
          down box format)

          (g) M.T.A. Track Training (by type of training, i.e. NYC Transit, L.I.R.R., etc.),
          and

          (h) 16 and 32 Hour Hoisting.

   8. One individual cannot be the “Plus One” for more than one specialty. For example, if
   one individual has track training and scaffold erector certifications, he can only be the
   “Plus One” for either track training OR scaffold erection. The parties agree that this list
   may change based on the requirements of the industry going forward.

   9. When a member reaches No. 15 or above (No. 14, etc.) on the list and has received an
   automatic telephone call alerting him/her of that status, that individual will be informed
   by that telephone call that he/she must attend the Physical Referral Hall in person. If the
   individual has listed a Specialty category as described above, then that individual should
   appear at the Referral Hall when they are informed by the system that they are eligible as
   a “Plus One” in the Specialty ranking for that specific Specialty.

   10. The parties expressly acknowledge that the 15 Plus One List is an effort to reduce the
   amount of time and travel expended by a member to obtain employment while allowing
   Local 580 to closely track and understand the employment of its membership through the
   Referral Hall. Increased or decreased employment in the industry may result in Local
   580 increasing the size of the lists (i.e. 20 Plus Two) or decreasing the size of the lists
   (i.e. 10 Plus One). Local 580 can temporarily increase or decrease the size of the 15 Plus
   One List by 5 spots for a period of not more than thirty (30) days to respond to changes in
   work volume by providing notice to the EEOC. Any increase or decrease in excess of 5
   spots or in excess of thirty (30) days requires the consent of the EEOC.

   11. In the event a contractor contacts the Union in advance requesting significant
   numbers of ironworkers in one day, Local 580 can, on a case-by-case basis, request
   additional members off the Referral List to meet that demand.

   12. Once alerted by telephone, journeypersons on the 15 Plus One List show up to the
   Physical Referral Hall on a daily and continuing basis at the opening of the Physical
   Referral Hall at 5:00 AM. Upon arrival at the Physical Referral Hall, journeypersons are
   required to sign into the web-based electronic Application at the Physical Referral Hall
   and to identify themselves as present at that time. (As specified in Section II.B.20,
   dobeypersons will not be referred to work until after all qualified Local 580 members
   have first been offered and refused the job opportunity.)

   13. After appearance at the Physical Referral Hall, the Application will note the time the
   individual signs in with a time-stamp, and the Referral Hall Application will flag the
   member as Present. Any member matched with a job request who is flagged as Present

                                             5
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 33 of 43




   may be referred to a job for which he or she is qualified at any time after 5 a.m.
   Individuals on the list and present at the Hall are sent out in order of their name on the
   Referral List if they are physically present as Present and in attendance at the Hall at the
   moment a job becomes available.

   14. Local 580 will provide a visual interface with a wide Display Board broadcasting a
   dynamic view of specified member data for journeypersons in attendance at the Physical
   Referral Hall each morning. The display is to be installed in the waiting area of the
   Physical Referral Hall to allow union members on the 15 Plus One List to monitor job
   referral progress. The Display Board will allow only those union members on the 15 Plus
   One List who are in attendance at the Physical Referral Hall to monitor (as it occurs each
   morning) who is being referred for jobs, their names, ranking on the Referral List, time of
   referral for job, time were Present with the time-stamp, and for the Specialty Ranking of
   members on the “Plus One List.” The monitor will only display information for members
   that have signed-in to the electronic Application at the Physical Referral Hall and are
   presumed to be physically present that morning at the Physical Referral Hall. The
   Display Board will also give each attending member at the Physical Referral Hall
   information on each individual’s progress that morning by showing on the Board:

          (a) Member First and Last Name,

          (b) Member Specialties,

          (c) Member Rank on the Referral List,

          (d) Member Rank on the Specialty List, and

          (e) Time-Stamp as Present for that day.

   15. The Physical Referral Hall will be operated in accordance with these rules requiring
   the contractors to contact the Business Agents for 65% of their new hiring needs. Any
   member who has been separated from employment by a contractor and is subsequently
   hired by that or any other contractor is considered a new hire. Vacations of up to 30
   calendar days (members may not be on the Referral Hall List while on vacation), Military
   Leave, Family Leave, Sick Leave, Disability, Workers’ Compensation, and/or any other
   statutorily sanctioned or required leave are not considered separation from employment.
   Hirings from the Referral Hall may occur in any sequence as long as the contractors and
   Local 580 comply with that proportion of hires from the Referral Hall.

   16. When an employment request cannot be filled through the Referral Hall within 72
   hours the employer is free to hire Local 580 members directly, and such hires are not
   considered for the purposes of the 65/35 ratio. The system will document such occasions.

   17. Contractors have the ability to reject a referral for cause subject to the grievance
   language and procedures of the Local 580 collective bargaining agreement.



                                             6
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 34 of 43




       18. More detailed Referral Hall rules governing the Application system, acceptance of
       jobs, penalties, contingencies about the process for registering information with the
       Referral Hall, responsibilities for being physically present at the Physical Referral Hall,
       the treatment of dobeyperson workers, and the registration of Specialties are contained in
       Section IV, below.

       19. Once a journeyperson on the Referral List obtains employment by means other than
       referral, he or she shall promptly remove the member’s name from the referral list.

       20. Dobeypersons shall not be referred to work through the Local 580 Referral System
       and unless all qualified Local 580 members on the referral list have been offered and
       refused the job opportunity, or do not have the required skills for the job.

       21. The parties acknowledge that the implementation of the computerized Referral Hall is
       being performed pursuant to a contract document with Data Research Group, an
       independent computer software company retained specifically for the production of this
       computer software program. Modifications of the specifications for the system are
       subject to the review and approval of the parties. However, the parties agree that in the
       event that there is a conflict between the software specifications and these rules, then
       these rules are binding.

   C. Contractor Exemptions from Use of the System

       1. Local 580 contractors who do not want to be required to use the Referral System for
       journeyperson hiring may seek an exemption by written application to the EEOC. A copy
       of the application for exemption shall be sent to Local 580, which shall be afforded an
       opportunity to comment on the request for exemption.

       2. To obtain exemption approval from the EEOC, the contractor must submit and agree to
       be bound for the term of the exemption by a voluntary affirmative action plan that
       includes a requirement that the contractor make diligent, good faith efforts to employ a
       Local 580 journeyperson workforce that is comprised of no less than 44% minority
       workers.

       3. If the contractor fails to make such diligent, good faith efforts during the term of the
       exemption or otherwise comply with its voluntary affirmative action plan, the EEOC
       may, after 14 days’ notice and an opportunity to cure, rescind the contractor’s exemption
       and the contractor will thereafter be required to hire Local 580 members only in
       accordance with these Referral Hall Rules.

III. Monitoring and Verification

   The proposed Referral System shall include an effective means of monitoring and verifying
   electronically the referrals made and ensuring the integrity of the System which includes
   providing designated personnel with access to all functions of the Referral Hall’s tracking
   software. The Referral Hall’s tracking software shall permit designated personnel to audit all

                                                7
   Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 35 of 43




   records, and review all additions, changes, or deletions to the 15 Plus One List and all Local
   580 members’ records

IV. Detailed Rules:

   A. Journeyperson Ranking

       The ranking of a journeyperson is calculated as follows:

       1. The Referral List Placement Timestamp is the rank sort criteria: The first criteria for
       ranking the journeyperson is the date and time the journeyperson last placed him/herself
       on the Referral Hall’s Referral List, typically using the Remote Telephone Application.
       The List continues to assign a rank number based on the date and time they added
       themselves to that List. This is called the “first-in-first-out” or FIFO system: the earlier a
       journeyperson places him/herself on the Referral List, the higher the journeyperson’s
       ranking will be.

       2. Timestamp Present Each Day: At the Physical Referral Hall there will also be a
       computer terminal permitting a member to log-in and note his or her presence at the
       Physical Referral Hall on each day, after he or she appears as listed on the 15 Plus One
       Referral List. The 15 Plus One List is composed of the Local 580 members ranked
       number 1 to 15 on the Referral List, plus the highest ranked Local 580 member for each
       of the Specialties as set forth above in Paragraph 2. The member must sign-in as soon as
       appearing at the Physical Referral Hall and remain in the Referral Hall. The Application
       will record the Timestamp of the member’s sign-in at the Physical Referral Hall. This
       Timestamp will be used to record and confirm an individual’s physical presence at the
       time when a member is assigned a job.

       3. 15 Plus One List: The top 15 ranked members, plus enough members to supply one of
       each specialty are telephoned and alerted of their status on the List. They are then
       expected to appear at the Physical Referral Hall on a daily basis (consecutively) and
       punch into the electronic Application at the Physical Referral Hall to indicate that they
       are physically present on each given day. A member will be alerted by telephone call as
       to his or her rank and of his or her required appearance at the Physical Referral Hall the
       next business day. The telephone call alerting the member of his/her required attendance
       for the next business day will usually be placed at 9:00 AM (local time), after the close of
       operation of the Physical Referral Hall and if the member does not answer, calls will be
       placed again at 30 minute intervals thereafter at 9:30 AM and 10:00 AM, for a total of
       three telephone calls. This will be repeated for the first three days of eligibility. The
       Application will also note and provide the time for the placement of the automated calls
       to each member called on a business day. In determining the one for each specialty, the
       Business Manager will review the listed specialties. Members maintain their eligibility
       each day by reporting to the Physical Referral Hall on each consecutive work day after
       they are first alerted by telephone that they reached the 15 Plus One List. They may lose
       their status on that list if they do not initially and continue to report to the Physical
       Referral Hall during the period they are on the 15 Plus One List, as specified below at

                                                 8
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 36 of 43




   paragraph 12(d) below. Members with 3 No Responses are automatically dropped to the
   bottom of the Referral List.
   4. Assignment from Referral List: Together, the Referral List and the Time-Stamp are the
   sources for making job assignments each day for each given time a job becomes available
   that morning: At that time, the member closest to the top of the Referral List who is
   physically present and in attendance with the proper credentials (according to the Time-
   Stamp) is assigned to the job. For example, if the highest-ranking member is not present
   at the time of assignment, then the next highest-ranked member who is physically present
   at that moment will receive the job assignment. Dobeypersons are assigned differently
   when appearing at the Physical Referral Hall, see below.

   5. At the Union’s request, the threshold for the 15 Plus One List may be reduced by some
   amount, where the Referral Hall administrator and/or Business Manager is confident and
   knowledgeable enough about the work flow and the need for General and Specialty
   workers such that a lower number of people may be telephoned and required to appear at
   the Referral Hall. In such an instance, Local 580 will inform the EEOC.

B. Member Specialties:

   1. All members are required to have at least an approved Site Safety Training Card
   pursuant to Local Law 196 and a minimum 16-hour Rigging Certification and may list
   one or more specialties. A specialty represents a qualification to perform a specific type
   of work. A member must have a valid certificate and credential for each specialty listed
   on his/her member profile. The list of specialties appears at ¶5 of the Procedures, and for
   each claimed Specialty, a member will present a certificate of specialty skill.

   2. The Referral Hall Application and designated Information System will record each
   specialty listed on a member profile. The member must be sure to note and update any
   specialty and other profile information to assure proper ranking, because during the job
   referral process, the Referral Hall Application will use those listed specialties in
   determining eligibility for the Specialty List. The List and referral will be applied on the
   basis of the certificates and skills possessed by that member. Members are responsible
   for accurately maintaining their list of specialties and certifications and notifying the
   Union of any change in status. Members may be subject to penalties for
   misrepresentation.

   3. Specialties as demonstrated with a Certificate or other Credential will be verified by
   Local 580, and each certified specialty requires a record containing:

          (a) Specialty Name,

          (b) Certificate Effective Date,

          (c) Certificate Expiration Date, and

          (d) Scan Copy of Physical Credentials.

                                             9
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 37 of 43




C. Physical Referral Hall and Specialty List

   The top journeypersons of each specialty, unless already within the top 15 ranked
   journeypersons, are selected based on their respective ranking on the Referral list. The
   Application will select the next journeyperson with the better rank.

D. Dobeyperson Ranking

   Dobeypersons appear on a separate list consisting of only dobeypersons and receive
   special handling: The special handling means that an eligible, interested, and properly
   qualified member on the Referral List always takes precedence before any dobeyperson
   in selection for any given job. On each given day, no dobeypersons will be referred to
   work unless all qualified Local 580 journeypersons on the Referral Hall List and present
   at the Physical Referral Hall (including on Specialty Lists) first have been referred for
   work (whether from the 15 or Specialty List), or have been offered and refused the job
   opportunity, or after determination by the Business Manager that none of the physically
   present Local 580 journeypersons possess the specialty required by the contractor on the
   job request.

E. Job Requests

   All job requests from the contractors are received and processed by Business Agents
   only. Job Requests are submitted to Business Agents. Job Requests are matched to
   members against required attributes (i.e. member category and specialties). Members are
   referred to jobs on a first-in-first-out basis from the Referral List, as discussed above.

F. Referral Hall List Eligibility and Initial Placement

   1. Eligibility for the Referral Hall List placement is determined by the following criteria:

           (a) The member is enrolled in the Referral Hall;

           (b) The member’s union dues and specialty credentials are in order;

           (c) The member’s Union Status is Active; and

           (d) The member is not currently employed.

   2. Upon meeting all required eligibility criteria, a member must place him/herself on the
   Referral Hall List, at which time he or she will be assigned a rank on the Referral Hall
   List. The member must then be sure to note and update any specialty license or
   certification and other profile information, so that the most current Specialty
   certifications will be considered and he or she will be ranked accurately on the Specialty
   lists.



                                               10
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 38 of 43




G. Job Acceptance and the Referral Hall List

   If a member accepts a job through the Referral Hall, the following rules shall apply:

   1. The Business Agent selects Accepted from the Referral Results dropdown selection in
   the Application.

   2. The Application changes the member’s Referral Hall Status from “Eligible” to
   “Currently on the Job”.

   3. Members who accept a job from the Referral Hall List that lasts five (5) working days
   or fewer will be allowed to have their name returned to their original position on the
   Referral Hall List. If the member returns to the Physical Referral Hall within five (5)
   working days because the job ends and seeks reinstatement to the Referral Hall list, the
   member retains his/her rank on the Referral Hall List for that five day period– the
   member has made a return within five working days so that he/she maintains her ranking
   on the Referral Hall List. If the member works more than 5 days, he or she will begin
   again at the bottom of the Referral Hall List. Members who return to the Hall in this
   period as a result of a Layoff “for cause” will begin again at the bottom of the Referral
   Hall list.

   4. If a member finds a job by means other than the Referral Hall, he must report that to
   Local 580 and remove himself/herself from the Referral Hall List.

   5. After the job finishes, the member is responsible for placing him/herself back on the
   Referral Hall List.

   6. After placing him/herself on the Referral Hall List and receiving a rank, a member may
   at any time after be able to sign onto the Remote Electronic Referral Hall Application to
   review his or her rank and status.

H. Categories of Member Violations

   The Application provides the Local 580 Referral Hall Administrator with the ability to
   report member violations. There are five types of violations that can be reported in the
   Referral Hall Application that result in member penalty:

   1. Referral Hall Violation (invalid telephone number and list abuse),

   2. Job Referral & Referral Hall Attendance Violation,

   3. Job Refusal Violation (for insufficient reason),

   4. Working while on the Referral Hall List, and

   5. Failed Drug Test

                                            11
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 39 of 43




   These violations are described further below.

I. Referral Hall Requirements & Violations

   When existing members place themselves back on the Referral Hall List after an absence
   from the List (either because of working or some other reason), the following rules will
   apply:

   1. Members are also responsible for placing themselves back on the Referral Hall List
   after removing themselves from the list for any reason other than the completion of a job.

   2. A member may not remain on the Referral Hall List if currently employed by a union
   contractor. If a member currently listed on the Referral Hall list obtains such
   employment, s/he must either promptly report this fact to the Local 580 Referral Hall
   Administrator to be taken off the Referral Hall List or call or go into the Internet
   Application to remove him/herself from the Referral Hall List.

   3. The Local 580 Referral Hall Administrator and Business Agent will list those members
   as “invalid phone number” whom have provided an invalid phone number listed on their
   profile and/or failed to update their profile with a valid, working telephone number. The
   Business Manager will make efforts by mail or otherwise to obtain a working telephone
   number, and the member will be notified in writing that he or she has ten (10) business
   days from the date the notification was mailed to correct this problem. The member will
   not be called for jobs during this time. If the member fails to respond or provide a
   working and valid number, such is a Referral Hall violation, and he or she is subject to
   the penalties for that violation below.

J. Absences from the Referral Hall; Reasons for Absence & Penalty Occurrences

   1. No one is required to appear at the Physical Referral Hall when they are not on the 15
   Plus One List, and no penalties apply. Members are not to shape the hall if they are not
   on the 15 Plus One List.

   2. A member can request temporary removal from the 15 Plus One list in the event of an
   emergency.

   3. If a journeyperson matched with a job request is on the 15 Plus One List and is absent
   from the Physical Referral Hall after 8:00 a.m., or if a member is flagged as Present in the
   Physical Referral Hall but is nevertheless absent during the actual job referral by the
   Business Agent or Administrator, the following rules will apply:

          (a) The application will automatically flag member as Absent (with penalty) if a
          member that is matched before 8:00 a.m. with a job on the 15 Plus One List and is
          not flagged as Present in the Physical Referral Hall at the time of the referral.



                                             12
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 40 of 43




           (b) If a member was listed as Present but was nonetheless absent and unavailable
           at the time of job matching, he or she will not be included in any additional Job
           Matching during that same day, unless the member returns to the Physical
           Referral Hall, and is available to work, in which case the Absent (with penalty)
           flag will be removed and member will be marked as Present.

K. Job Referral Violation

   1. Job Referral Violation is applied to a member that fails to show at the referred job. The
   violation will be recorded in the Application.

   2. When processing a Job Referral Violation, the following rules will apply:

           (a) The Local 580 Referral Hall Administrator must provide a comment to detail
           the reason for applying the violation.

           (b) The Application will automatically update the count of the filled positions by
           subtracting any member(s) for whom the violation is assigned.

           (c) If the contractor still requires a worker to fulfill the position, the Business
           Agent will perform a search for a matching member.

           (d) If the contractor no longer requires this position to be filled, the Business
           Agent will make changes as necessary to the job request form.

           (e) The Application will flag the job request and member record with a Job
           Referral Violation flag.

L. Job Refusals (With and Without Penalty)

   1. In the event a member refuses a job, the Business Agent will search for the next
   available member matching job qualifications.

   2. The Business Agent will record job refusals by members in the electronic Application
   when a member does not provide a valid reason for refusing a job. The following rules
   apply when an individual refuses a job:

           (a) The Business Agent must provide a comment detailing the reason for the job
           refusal provided by the member.

           (b) The Application will count the number of Job Refusals.

           (c) No Penalty: Members will be allowed to refuse a job with no penalty for the
           following reasons:




                                              13
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 41 of 43




                  (i) Distance to Job, where outside the 5 boroughs of New York City or
                  more than 2 hours’ travel distance from the Union Hall; or

                  (ii) Lack of SWAK or TWIC Card (security clearance).

   3. Where there is no penalty, members retain their current ranking on the Referral Hall
   List and remain Eligible and may be considered for the next job referral.

M. Member Removal from the Referral Hall List and Potential Penalties

   1. Under certain circumstances, the Local 580 Compliance Officer, after consultation
   with the Business Manager, is allowed to remove members from the Referral Hall List.
   A member may be removed from the Referral Hall List based on the following rules:

          (a) Upon change in member’s Union Status to Suspended, Withdrawn, Retired or
          Deceased,

          (b) Upon a member’s voluntary removal from the Referral Hall List for any
          other reason, or

          (c) Upon the fourth and any subsequent occurrence of any violation listed in the
          Member Violations Section below, if no penalty applied earlier for the same
          offense. Removals under this section will be automatic.

    2. Under certain circumstances, the Local 580 Compliance Officer, after consultation
   with the Business Manager, is allowed to restore the member to the rank held prior to the
   event that removed the members from the Referral Hall List, such as where there was a
   mistake (including a member taking himself off the List in error). Such may also occur
   when a member was involuntarily discharged from a job by contractor for unwarranted
   cause (i.e. number of workers originally requested exceeded actual required number of
   workers causing some members being sent back to the Referral Hall). The Compliance
   Officer shall keep a log of all such restorations and the reason(s) for each restoration.

N. Member Violations

   1. The Application provides the Local 580 Compliance Officer, after consultation with
   the Business Manager, with the ability to report member violations. As referred to above,
   there are five types of violations that can be reported in the Referral Hall Application that
   result in member penalty:

          (a) Referral Hall Violation (invalid telephone & list abuse),

          (b) Job Referral & Referral Hall Attendance Violation,

          (c) Job Refusal Violation (for insufficient reason),



                                            14
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 42 of 43




          (d) Working while on the Referral Hall List, and

          (e) Failed Drug Test.

   2. The penalty for the violation is determined by the number of the occurrences and is
   applied for each violation event. The following penalties will be applied for each
   occurrence of the violation:

          (a) First Occurrence – the Application will generate a Letter of Violation for
          mailing to the member. The member will retain his/her rank on the Referral Hall
          List.

          (b) Second Occurrence – the Application will generate a notification letter for
          mailing to the member Assistance Program advising of the second occurrence of
          the respective violation. The letters to the MAP will be sent via e-mail. The
          member will still retain his/her rank on the Referral Hall List.

          (c) Third Occurrence – upon occurrence, the Application will automatically drop
          the member to the bottom of the Referral Hall List. The Application will not
          generate any notification letters.

          (d) Any subsequent occurrences – upon any further occurrence, the member will
          automatically get suspended from eligibility to use the Referral Hall for a
          predefined number of days. The Application shall generate a letter to be mailed to
          the member advising of the suspension. Upon expiration of the suspension period,
          the member is responsible for coming into the Physical Referral Hall, with the
          Local 580 Referral Hall Administrator in order to be allowed placement back on
          the Referral Hall List.

          (e) In the event of a failed drug test at a jobsite, the member will first have the
          opportunity to present documentation whether the failed drug test is the result of
          medication for treatment of a disability. If the member is unable to provide such
          documentation, the member will be referred to the members Assistance Program
          (“MAP”) and will be suspended from using the Referral Hall until being cleared
          to return to work by MAP.

O. Restore Member

   1. Under certain circumstances the Local 580 Compliance Officer is allowed to restore a
   member to the rank held prior to the event that removed the member from the Referral
   Hall List. Such cases occur when:

          (a) A member accidentally removed him/herself from the list.




                                           15
Case 1:71-cv-02877-LAK-RWL Document 430-1 Filed 11/19/20 Page 43 of 43




          (b) A member was involuntarily discharged from a job by contractor where the
          number of workers originally requested exceeded actual required number of
          workers causing some members being sent back.

   2. When operating the Restore function, the following rules apply:

          (a) If a member is employed, the Local 580 Referral Hall Administrator will wait
          until a member reports the job as finished. Upon doing so, the member’s Referral
          Hall status becomes Eligible and the Local 580 Referral Hall Administrator will
          restore the member to a previous rank or to the bottom of the Referral Hall list.

          (b) The Application will suggest to the Local 580 Referral Hall Administrator the
          last timestamp when a member was on the Referral Hall List prior to the current
          date.

          (c) If the Local 580 Referral Hall Administrator wishes to restore a member to a
          different date, the application shall restore a member with the ranking that
          member held on the selected date if and only if a member held a rank on the
          selected date, such that a member’s Referral Hall status was Eligible (i.e. not
          suspended, employed, etc.).

P. Union Members

   1. Local 580 Union members are workers who are affiliated with the International
   Association of Bridge, Structural, Architectural, Ornamental, and Reinforcing Iron
   Workers through Local 580 or another recognized local union. Only Local 580 members
   who have “active” union status may receive job referrals through the Referral Hall.

   2. New member information is entered into the Referral Hall Application by a Local 580
   Referral Hall Administrator. To be entered successfully, the member must complete the
   Local 580 Referral Hall Enrollment Form. The Referral Hall Enrollment Form may be
   submitted in person at the Hall, by mail, or on the electronic Application via the Referral
   Hall’s internet website. The Local 580 Referral Hall Administrator is also responsible for
   updating member union status in the Referral Hall Application according to the Union
   Office records.




                                           16
